                       Case 17-14246-EPK          Doc 84     Filed 03/05/19     Page 1 of 2




         ORDERED in the Southern District of Florida on March 5, 2019.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

        In re:                                                           CASE NO: 17-14246-EPK
                                                                         CHAPTER 13
        LINDA B RICER,

              Debtor
        ___________________________________/

               AGREED ORDER CONTINUING MOTION TO DISMISS CHAPTER 13
            CASE FOR FAILURE TO COMPLY WITH THE ORDER CONFIRMING PLAN

                 THIS CASE is before the Court upon the Motion to Dismiss Chapter 13 Case for

        Failure to Comply with the Order Confirming Plan (Doc 81) (the “Motion”) filed by Wells

        Fargo Bank, N.A. (Secured Creditor), its successors and/or assigns. The parties having agreed to

        the entry of this order, and the Court being otherwise duly advised in the premises, it is:

                 ORDERED:

                 1     Motion to Dismiss Chapter 13 Case for Failure to Comply with the Order

        Confirming Plan is Continued to April 9, 2019 at 1:00 P.M. before Honorable Erik P. Kimball,

        Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom B, West Palm Beach, FL,
              Case 17-14246-EPK         Doc 84     Filed 03/05/19   Page 2 of 2



33401.

         2.   The hearing scheduled for March 11, 2019 at 1:00 P.M. on the Dismiss Chapter

13 Case for Failure to Comply with the Order Confirming Plan (Doc. 81) is cancelled.

                                             ###

Order submitted by:

Teresa M. Hair, Esquire
Attorney for Movant
Brock & Scott, PLLC
2001 Northwest 64th Street, Suite 130
Fort Lauderdale, FL 33309
Phone: (954) 618-6955 Ext: 4773
Floridabklegal@Brockandscott.com

Teresa M. Hair, Esq. is directed to serve copies of this order on the parties listed below and
file a certificate of service.

Linda B Ricer, 748 Camino Real, Boca Raton, FL 33486
Harry J Ross, Esq, 6100 Glades Rd #211, Boca Raton, FL 33434
Robin R Weiner, POB 559007, Fort Lauderdale, FL 33355
Office of the US Trustee, 51 S.W. 1st Ave., Suite 1204, Miami, FL 33130
